575-/.T
                                 ELECTRONIC RECORD




COA#       07-14-00086-CR                         OFFENSE:        49.04


           Jeffery Tyrone Whitfield v. The
STYLE:     State of Texas                         COUNTY:         Denton


COA DISPOSITION:       AFFIRMED                   TRIAL COURT: County Criminal Court No 1


DATE: 04/09/2015                   Publish: NO    TC CASE #:      CR-2013-04378-A




                         IN THE COURT OF CRIMINAL APPEALS


          Jeffery Tyrone Whitfield v. The State
STYLE:    of Texas                                     CCA#:          575-/5
         APP£LL/\hlT^                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:.                                                 SIGNED:                       PC:_

JUDGE           Tttk UAAs*-*^                          PUBLISH:                      DNP:




                                                                                      MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:



                                                                            ELECTRONIC RECORD